Citation Nr: 0604261	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  02-02 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a chronic lower back 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had periods of active service from December 1942 
to December 1946, from January 1951 to December 1954, and 
from March 1955 to January 1960.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Boston, Massachusetts.  The Board remanded 
the claim in March 2004 to the RO via the Appeals Management 
Center (AMC) for the purpose of reinforming the veteran of 
the VCAA and the obtaining of additional medical evidence.  
The claim has since been returned to the Board for review.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal with respect to the issue involving a back 
disorder has been obtained by the agency of original 
jurisdiction.

2.  Credible medical evidence etiologically linking the 
veteran's current back disability with his military service 
has not been presented.  


CONCLUSION OF LAW

A chronic lower back disorder was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the veteran was not provided 
notification of the VCAA until April 2003, which was after 
the agency of original jurisdiction (AOJ) issued its original 
decision on the merits of the veteran's claim.  The AMC also 
sent the veteran VCAA letters to the veteran in March 2004 
and February 2005.  In Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the U.S. Court of Appeals for Veterans Claims 
(the Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA notification.  The Court acknowledged 
in Pelegrini that where the § 5103(a) [of 38 U.S.CA. (West 
2002 & Supp. 2005) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board and the AMC) 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Additionally, the Board notes that the veteran was notified 
of the information necessary to substantiate his claim by 
means of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOCs), and the Board's action of March 2004.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that he currently has a back disability that is related to 
his military service or to an incident that occurred therein.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA during the course of this appeal, which spelled out 
the requirements of the VCAA and what the VA would do to 
assist the veteran.  Additionally, with the issuance of the 
most recent SSOC, the VA informed the veteran that if he had 
any additional information with respect to his claim, he was 
to forward said evidence to the RO for consideration.  The VA 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The veteran was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
record reflects that during the course of this appeal, the 
veteran has done just that - he has submitted evidence for 
consideration, and that evidence has been accepted/considered 
by the VA.  

It is noted that the veteran served in World War II, the 
Korean War, and from 1955 to 1960.  Unlike some pre-1960 
veteran's whose service medical records were destroyed in 
1973 at the fire at the National Personnel Records Center in 
St. Louis, Missouri, the veteran's records from 1942 to 1946 
and from 1951 to 1954 were forwarded to the VA and have been 
included in the claims folder.  Hence, his medical records 
for these time periods are for review.  With respect to the 
veteran's last period of service, the claims folder indicates 
that these records have been requested on numerous occasions.  
The National Personnel Records Center (NPRC) has stated that 
it has sent any and all medical records that are available 
for the veteran.  

It is noted that in cases where the veteran's service medical 
records are unavailable through no fault of the claimant 
there is a "heightened duty" to assist the veteran in the 
development of the case.  See generally McCormick v. Gober, 
14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Court has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It is clear from the 
various notifications provided to the veteran that he has 
been advised of the alternative evidence that may be 
submitted.  Also, after discovering that the third period of 
service records were not available, the RO sought to 
supplement the records via obtaining the veteran's unit's 
morning reports and any other reports that would support the 
veteran's claim for service connection.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent a VA medical examination in May 2005.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the veteran's 
claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran was given notice that the VA would help 
him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinion with respect to his back claim, the VA has obtained 
all known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone a medical 
examination so that the VA would have a complete picture of 
the veteran's back-related disorder.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, an SOC, and SSOCs, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2005), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The veteran has claimed that during his second period of 
service, in approximately February or March of 1954, he 
injured his back such that he developed a "disc disability" 
or some other lower back disorder.  He maintains that since 
suffering that injury, he has experienced back problems that 
have lead to his current lower back disability.  Despite the 
veteran's assertions, the veteran's discharge physical of 
December 1954 is negative for any findings or complaints 
involving the lower back.  Additionally, the morning reports 
that were obtained by the National Personnel Records Center 
did not specify whether the veteran was seen at the base 
clinic, dispensary, or hospital during the time in question.  
There are no other records for the veteran's last period of 
service that would either confirm or rebut the veteran's 
insinuation that he suffered from back symptoms and 
manifestations after 1954.  Of interest is the fact that the 
veteran was allowed to re-enlist in March 1955 even though he 
now claims that he had a back disability that dated prior to 
his last period of service.  

The claims folder is negative for any private medical records 
for over thirty plus years after the veteran was released 
from active duty in January 1960.  The private medical 
records from 1995 to the present show repeated treatment for 
a variety of disabilities including complaints involving the 
lower back.  However, those same records do not attribute the 
veteran's current disability with his military service.  
Instead one particular medical record, produced by a Doctor 
Peter Bosen, reports that the veteran injured his back while 
he was employed by the United Shoe Company in 1961 or 1962 - 
after he was discharged from service.  Additionally, although 
the veteran has been asked to provide medical evidence 
showing treatment from 1960 to the present, such evidence has 
not been submitted to the VA for inclusion and review with 
the veteran's claim.  

As a result of the Board's Remand of March 2004, the veteran 
underwent an examination of his back in August 2004.  The 
examination was performed at the veteran's local VA Medical 
Center.  The examiner reported that he had reviewed the 
veteran's medical records and subsequently concluded that the 
veteran was suffering from a back disability, to include 
bulging discs of L3-L4 and L4-L5.  The doctor further wrote 
in an addendum dated May 2005:

	. . . It is more than likely that 
the problem that the veteran had was 
because of anterovertebral disc disease 
with the obvious x-ray findings.  In view 
of those findings, one must assume that 
it is more than likely that his low back 
disorder is attributable to the veteran's 
previous service in the navy and also in 
the air force with resultant bulging of 
the discs of L3-L4 and L4-L5. 

The veteran's written assertions that his current back 
disability began while he was in service is considered lay 
evidence, and it is certainly deemed credible.  38 C.F.R. 
§ 3.159(a)(2) (2005).  He, however, has not shown, nor 
claimed, that he is qualified, through education, training or 
experience, to offer medical diagnoses, statements, or 
opinions.  Therefore, his opinion, while offered in good 
faith, cannot be considered competent medical evidence and, 
as such, it is insufficient for purposes of establishing 
nexus, or causation.  38 C.F.R. § 3.159(a)(1) (2005); also, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The argument could be made that a VA doctor has made a 
statement that should be taken as proof of a long-time, 
service-induced disability.  It is true that the doctor is an 
expert.  However, that training does not, in and of itself, 
establish a nexus or causation.  This is especially the case 
since there are no records or medical evidence that would 
corroborate the VA doctor's assertions.  

The Board finds the assertions made by the doctor in May 2005 
inconclusive and speculative.  In other words, it is not 
definitive in proving the claim.  The assertion is deemed to 
be of limited weight as the statement fails to assert a 
medical basis upon which the supposition was predicated.  The 
Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the most recent medical opinion provided by 
the VA examiner has provided a possible conclusion with 
respect to the veteran's current back disability.  However, 
the doctor did not treat the veteran while he was in the 
service.  Moreover, there is a period of nearly 35 years for 
which no medical records have been submitted.  The doctor has 
based his supposition on the facts as restated by the veteran 
and it is not based on conclusive medical facts, treatises, 
or medical records.  Hence, the Board finds that the doctor's 
statement to be less probative because it is less-informed.  

While the record indicates that the veteran has been treated 
in the 1990s and 2000s for a lower back disability, to 
include a degenerative disc disorder, there is no evidence 
that the back disability was either caused by or the result 
of the veteran's military service.  Moreover, the clinical 
medical evidence does not support the assertions of the 
appellant.  Thus, despite the appellant's contentions, 
medical evidence showing that the veteran's back disability 
was caused by or related to his service has not been 
presented.  Therefore, it is the conclusion of the Board that 
the preponderance of the evidence is against the appellant's 
claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service did not cause or result in the 
development of a lower back disability, to include 
degenerative disc disease.  Hence, service connection is 
denied.


ORDER

Entitlement to service connection for a chronic lower back 
disorder is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


